internal_revenue_service department of the treasury number release date index number washington dc person to contact stephen tackney telephone number refer reply to cc te_ge eoeg et1-plr-128049-00 date date x y dear x this is in reply to your request for a ruling concerning the treatment of your retirement_plan under sec_1402 of the internal_revenue_code code x is a professional limited_liability_company engaged in the professional practice of law x is classified as a partnership for federal_income_tax purposes the members of x are treated as partners for federal_income_tax purposes and are hereafter referred to as partners x files income_tax returns based upon a calendar_year taxable_year x maintains a retirement benefit program for the partners that provides for payments directly from x to a retired_partner the program is set forth in the operating_agreement governing the operations of x retirement under the plan is mandatory as of the january of the year following the year in which the partner attains age a partner may elect to retire any time after attaining age retirement payments under the plan commence within days of the date of retirement upon retirement the retired_partner relinquishes his or her interest in x and is entitled to receive in full satisfaction and discharge of that interest the following the retirement payments under the retirement program the balance of his or her capital_account as of the december preceding the date of retirement and all other_benefits payable to the partner under x’s benefit plans the entire amount of the capital_account balance is to be paid_by the end of the calendar_year in which the retirement payments commence a retired_partner is entitled to a retirement payment equal to the sum of the average of the partner’s three highest distributions for any previous calendar_year this amount is paid out without interest in a series of monthly payments for a period of not less than sixty months and not more than one hundred and twenty months the period of payment is determined by x after this series of monthly payments is completed and provided that the retired_partner is still living the retired_partner is entitled to payments plr-128049-00 of dollar_figure per month for the rest of the retired partner’s life sec_1401 of the code imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings_from_self-employment derived by the individual subject_to certain conditions and limitations sec_1402 of the code in defining the term net_earnings_from_self-employment specifically excludes retirement payments to a partner if the requirements in sec_1402 and the regulations thereunder are met sec_1402 of the code and sec_1_1402_a_-17 of the income_tax regulations provide that such retirement payments are excluded from net_earnings_from_self-employment if the payments are made on a periodic basis by a partnership pursuant to a written plan that provides for payments on account of retirement to partners generally or to a class or classes of partners to continue at least until the partner’s death to qualify as payments on account of retirement the payments must constitute bona_fide retirement income generally retirement benefits are measured by and based on such factors as years_of_service and compensation received the retired_partner to whom the payments are made rendered no service with respect to any trade_or_business carried on by the partnership or its successors during the taxable_year of the partnership or its successors which ends within or with the taxable_year of the partner and in which the payment was received no obligation exists as of the close of the partnership year referred to in above from the other partners to the retired_partner except with respect to retirement payments under the plan or rights such as benefits payable on account of sickness accident hospitalization medical_expenses or death and the retired partner’s share of the capital of the partnership has been paid to him in full before the close of the partnership’s taxable_year referred to in above on the basis of the facts presented x’s retirement program would be considered a bona_fide retirement_plan within the meaning of sec_1402 of the code and the accompanying regulations the program provides for retirement payments upon the retirement of the partner after attaining a specified age and provides for payments based on the partner’s historical distributions although the payments by x are likely to be reduced after the initial sixty to one hundred twenty monthly payments the monthly payments will never fall below dollar_figure per month and will continue until the retired partner’s death the facts also show that the retired_partner will withdraw his entire capital_account by the end of the taxable_year of x in which the payments commence plr-128049-00 and that after that time period neither x nor the other partners will have any obligations to the retired_partner other than the retirement payments and payments provided in x’s benefit plans therefore retirement payments made by x under the plan to a retired_partner of x will be excluded from net_earnings_from_self-employment by sec_1402 of the code if the retired_partner renders no service during the taxable_year of x which ends within or with the taxable_year of the partner and in which the payment is received if at the close of that taxable_year of x no obligation exists from the partners to the retired_partner except with respect to retirement payments under the plan or rights such as benefits payable on account of sickness accident hospitalization medical_expenses or death and if at the close of that taxable_year of x the retired partner’s share of the capital of x has been paid to him in full no opinion is expressed as to the treatment of the payments to the retired partners under subtitle a chapter subchapter_k of the code furthermore no opinion is expressed as to the treatment of the payments under another other provision of subtitle a chapter of the code except for sec_1402 of the code and furthermore no opinion is expressed as to the treatment of the payments made in accordance with the provisions of the plan prior to the adoption of the amendments to the plan dated y this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities cc
